ACCEPTED
                                                                                               03-15-00499-CR
                                                                                                       8006575
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                        11/30/2015 10:43:21 AM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                                   IN THE
                           THIRD COURT OF APPEALS
                                  OF TEXAS                                    FILED IN
                                                                       3rd COURT OF APPEALS
                                                                           AUSTIN, TEXAS
STATE OF TEXAS                              §                         11/30/2015 10:43:21 AM
                                                                         JEFFREY D. KYLE
v.                                          §           CASE NO.               Clerk
                                                                      3-1S-00499-CR

ROBERT SIMPSON                              §


           MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      NOW COMES, ROBERT SIMPSON, appellee                      In   the above styled and

numbered cause, and respectfully moves the Court for an extension of time within

which to file the appellee brief, and for cause would show the Court as follows:

      The appellee brief is due on October 30. This is the third requested extension

filed on behalf of the appellee. Counsel now requests an additional extension for the

following reasons:

      Counsel filed two Applications for Writ of Habeas Corpus requesting out of time

Petition for Discretionary Review due to previous counsel's failure to file such on

behalf of the client in Zambrana v. State, no. 07-12-00124 and no. 07-12-00125. The

Court granted the applications. Counsel filed the two Petition for Discretionary

Reviews on Wednesday, November 25, 20] 5. Counsel is also presently working on

several other post-conviction and appellate matters. Counsel is also set for trial in State

                                           -1-
v. Mroos in the 187tl1 District Court of Bexar, cause no. 2015-CR-476B December 14,

2015 in a first degree manufacturing of a controlled substance.

      WHEREFORE, PREMISES CONSIDERED, appellant respectfully prays that

this motion be granted and that the Court permits an extension of time to file the

appellee brief of an additional fifteen days.

                                        RESPECTFULLY SUBMITTED,




                                          aniel H. Wannamaker
                                        1012 Ri 0 Grande Street
                                        Austin, Texas 78701
                                        (512) 236-9929
                                        (512) 233-5979 (Fax)
                                        State Bar No. 20834300
                                        Attorney for Appellant




                           CERTIFICA TE OF SERVICE

       1 hereby certify that a true and correct copy of the foregoing Appellee's Motion

to Extend Time to File Appellee Brief was furnished to the Travis County District

Attorney's Office, on this the 30th day of November, 2015.



                                          aniel H. Wannamaker
                                         Attorney for Appellant


                                          -2-